Exhibit 10.53
EXECUTION VERSION
 
$30,000,000
AMENDED AND RESTATED TERM LOAN AGREEMENT
dated as of
June 5, 2008
between
Contango Oil & Gas Company,
as Borrower
and
Centaurus Capital LLC,
as Lender
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
        Article 1
Definitions

 
       
1.1 Defined Terms
    1  
1.2 Terms Generally
    11  
1.3 Accounting Terms
    11  
 
        Article 2
Loan

 
       
2.1 The Loan
    12  
2.2 Repayment of Loan
    13  
2.3 Prepayment of Loan; Reduction of Amount of Loan
    13  
2.4 Interest
    13  
2.5 Payments Generally
    13  
2.6 Increased Costs
    14  
2.7 Break Funding Payments
    15  
2.8 Taxes
    15  
 
        Article 3
Representations and Warranties

 
       
3.1 Organization
    17  
3.2 Authority Relative to this Agreement
    17  
3.3 No Violation
    17  
3.4 Financial Condition
    18  
3.5 Litigation
    18  
3.6 No Default
    18  
3.7 Ownership of Property; Liens
    18  
3.8 Intellectual Property
    18  
3.9 Taxes
    19  
3.10 Federal Reserve Regulations
    19  
3.11 ERISA
    19  
3.12 Subsidiaries
    19  
3.13 Environmental Matters
    19  
3.14 No Material Misstatements
    20  
3.15 Insurance
    20  
3.16 Future Commitments
    20  
3.17 Investment Company Status
    21  
 
        Article 4
Conditions

 
       
4.1 Effective Date
    21  
4.2 Conditions to each Subsequent Advance of the Loan
    22  

i



--------------------------------------------------------------------------------



 



              Page
 
        Article 5
Affirmative Covenants

 
       
5.1 Financial Statements; Other Information
    22  
5.2 Notices of Material Events
    24  
5.3 Existence; Conduct of Business
    25  
5.4 Payment of Obligations
    25  
5.5 Maintenance of Properties; Insurance
    25  
5.6 Books and Records; Inspection Rights
    25  
5.7 Compliance with Laws
    25  
5.8 Reserved
    26  
5.9 Use of Proceeds
    26  
5.10 Collateral/Guarantors
    26  
 
        Article 6
Negative Covenants

 
       
6.1 Debt
    26  
6.2 Liens
    26  
6.3 Fundamental Changes
    27  
6.4 Disposition of Assets
    27  
6.5 Investments
    27  
6.6 Restricted Payments
    27  
6.7 Transactions with Affiliates
    28  
6.8 Restrictive Agreements
    28  
6.9 Reserved
    28  
6.10 Organizational Documents
    28  
6.11 Nature of Business
    29  
6.12 Accounting Changes
    29  
6.13 Working Capital
    29  
6.14 Debt Coverage
    29  
6.15 Dutch and Mary Rose Interests
    29  
 
        Article 7
Events of Default and Remedies

 
       
7.1 Events of Default
    29  
 
        Article 8
Miscellaneous

 
       
8.1 Notices
    31  
8.2 Amendments; Waivers
    32  
8.3 Successors and Assigns
    33  
8.4 Survival
    33  
8.5 Counterparts
    33  
8.6 Expenses; Indemnity; Damage Waiver
    33  
8.7 Severability
    34  
8.8 Governing Law
    34  
8.9 WAIVER OF JURY TRIAL
    35  
8.10 Headings
    36  

ii



--------------------------------------------------------------------------------



 



              Page  
8.11 Confidentiality
    36  
8.12 Usury Savings Clause
    36  
8.13 No Oral Agreements
    37  
8.14 USA Patriot Act
    37  

EXHIBITS:
Exhibit 1.1 — Form of Note
Exhibit 2.1 — Form Request for Advance
SCHEDULES:
Schedule 3.12 — Subsidiaries
Schedule 3.13 — Environmental Matters
Schedule 3.16 — Future Commitments
Schedule 6.1 — Existing Debt
Schedule 6.2 — Existing Liens
Schedule 6.5 — Loans, Advances and Investments
 iii

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TERM LOAN AGREEMENT
     AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”) dated as of
June 5, 2008, between Contango Oil & Gas Company, a Delaware corporation (the
“Borrower”), and Centaurus Capital LLC (the “Lender”).
WITNESSETH:
     WHEREAS, Borrower and the Lender entered into that certain Term Loan
Agreement dated as of January 30, 2007 (as amended or modified from time to time
prior to the date hereof, the “Existing Loan Agreement”), whereby Lender agreed
to make available to Borrower a credit facility upon the terms and conditions
set forth therein; and
     WHEREAS, Borrower has requested that the Existing Loan Agreement be amended
and restated, in its entirety, and Lender has agreed to so amend and restate the
Existing Loan Agreement in accordance with the terms and provisions set forth
herein.
     In consideration of the mutual covenants, rights and obligations contained
herein, the benefits to be derived therefrom, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree that the Existing Loan Agreement is hereby amended and restated,
in its entirety, as follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
     “Adjusted Eurodollar Rate” means, with respect to any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
     “Agreement” has the meaning set forth in the introductory paragraph hereof.
     “Board of Governors” means the Board of Governors of the Federal Reserve
System of the United States of America.
     “Borrower” means Contango Oil & Gas Company, a Delaware corporation, and
its successors and permitted assigns.
     “Business Acquisition” means (a) an Investment by Borrower or any other
Contango Entity in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with Borrower or such
Contango

 



--------------------------------------------------------------------------------



 



Entity or (b) an acquisition by Borrower or any other Contango Entity of the
property and assets of any other Person that constitute substantially all of the
assets of such Person or any division or other business unit of such Person.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, are authorized or required by Law to
remain closed.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under its method of accounting, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with its method of accounting.
     “Cash Equivalents” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;
     (b) investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from Standard & Poor’s Rating Service (“S&P”) and P-1 from
Moodys Investor’s Service, Inc. (“Moodys”);
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the Laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated or invest solely in the assets described in clauses (a)
through (d) above and (iii) have portfolio assets of at least $5,000,000,000;
     (f) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition and having, at such date, the highest rating obtainable from either
S&P or Moodys; and

2



--------------------------------------------------------------------------------



 



     (g) other securities, instruments, bonds and obligations rated at least AA
by S&P or Aa by Moodys.
     “Change in Control” means (a) any Person or “group” of Persons (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Kenneth R.
Peak shall have (i) acquired, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities
representing 30% or more of the combined voting power of all outstanding voting
securities of the Borrower or (ii) obtained the power (whether or not exercised)
to elect a majority of the Borrower’s directors, (b) individuals who were
directors of the Borrower on the date hereof, and individuals elected as
directors by not less than two-thirds of the individuals who were directors of
the Borrower on such date, shall cease to constitute a majority of the members
of the board of directors of the Borrower, or (c) Kenneth R. Peak shall cease to
be an executive officer of the Borrower or shall otherwise cease to be active in
the day to day management of the Borrower’s operations and activities.
     “Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by the Lender with any request, guideline or directive (whether
or not having the force of Law) of any Governmental Authority made or issued
after the date of this Agreement.
     “Closing Date” means June 5, 2008, or such other date as the Borrower and
the Lender shall agree.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Contango Entity” means the Borrower or any of its Subsidiaries.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business that are due not more than
90 days from the creation thereof), (f) all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Debt secured thereby has been assumed, (g) all guarantees by such Person
of Debt of others, (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as

3



--------------------------------------------------------------------------------



 



an account party in respect of letters of credit and letters of guaranty,
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, and (k) any other items required to be listed as a
liability under the Borrower’s method of accounting, other than accounts payable
not more than 90 days from date, incurred in the ordinary course of business.
The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.
     “Default” means any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
     “Disposition” means with respect to any asset (including an Equity Interest
or any portion thereof), a sale, assignment, transfer, conveyance, gift,
exchange or other disposition of such asset, whether such disposition be
voluntary, involuntary or by operation of Law, including, but not limited to,
the following: (a) in the case of an asset owned by a natural Person, a transfer
of such asset upon the death of its owner, whether by will, intestate succession
or otherwise; (b) in the case of an asset owned by a Person other than a natural
Person, (i) a merger or consolidation of such Person (whether or not such Person
is the survivor thereof), or (ii) a distribution of such asset, including in
connection with the dissolution, liquidation, winding-up or termination of such
Person; and (c) a disposition in connection with, or in lieu of, a foreclosure
of a Lien.
     “Drawdown Termination Date” has the meaning given such term in
Section 2.1(a).
     “Dutch and Mary Rose Interests” means, collectively, at least (A) a 47%
working interest in OCS-G 23851 (Eugene Island Area Block 10), (B) a 53% working
interest in State of Louisiana Lease Nos. 18640, 18860, 19261, 19266 and 19396,
and (C) a 53% working interest in OCS-G 31362 (Eugene Island Area Block 11).
     “Environmental Laws” means all Laws, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Substance or to
health and safety matters.
     “Environmental Permits” means any and all permits, licenses, registrations,
notifications, approvals, exemptions and any other authorization required under
any applicable Environmental Law.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

4



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under section
414(b) or (c) of the Code or, solely for purposes of section 302 of ERISA and
section 412 of the Code, is treated as a single employer under section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
section 412 of the Code or section 302 of ERISA), whether or not waived; (c) the
filing pursuant to section 412(d) of the Code or section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Event of Default” has the meaning assigned to such term in Article 7.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “GAAP” means, subject to the qualifications contained in Section 1.3,
generally accepted accounting principles in the United States of America, as in
effect from time to time.
     “Governmental Approval” means (a) any authorization, consent, approval,
license, waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.
     “Governmental Authority” means the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

5



--------------------------------------------------------------------------------



 



     “guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Hazardous Substances” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
applicable Environmental Law.
     “Indemnified Taxes” means Taxes other than, with respect to the Lender,
taxes that are imposed on its overall net income by the United States of America
and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which the Lender is organized or is a resident, or has a fixed place of business
or a permanent establishment, or any political subdivision of any of the
foregoing, and taxes that are imposed on its overall net income (and franchise
taxes imposed in lieu thereof) by the state or foreign jurisdiction of its
applicable lending office or any political subdivision thereof.
     “Independent Engineer” means W. D. Von Gonten & Co., William M. Cobb &
Associates, Inc., or another independent engineering firm selected by the
Borrower and approved in writing by Lender.
     “Interest Payment Date” means the last day of each Interest Period.
     “Interest Period” means the period commencing on the date of the Loan, or
on the last day of the immediately preceding Interest Period, as applicable, and
ending on the numerically corresponding day in the calendar month that is one
month thereafter; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.

6



--------------------------------------------------------------------------------



 



     “Investment” means (a) any direct or indirect purchase or other acquisition
by the Borrower or any of its Subsidiaries of, or of a beneficial interest in,
any Equity Interests of any other Person and (b) any loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by the Borrower or any of its Subsidiaries to any other Person. The
amount of any investment shall be the original cost of such investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.
     “Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Governmental Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.
     “Lender” means Centaurus Capital LLC.
     “LIBO Rate” means, with respect to any Interest Period, the rate as
calculated by the British Bankers’ Association and obtained through a nationally
recognized service such as Dow Jones (Telerate), Reuters or Bloomberg (the
“Service”) and including any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Lender from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate reasonably determined by Lender, at which dollar
deposits in the amount of the outstanding Loan and for a maturity comparable to
such Interest Period are offered by major commercial banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan” means all of the loans and advances made by the Lender to the
Borrower pursuant to Section 2.1(a).
     “Loan Documents” means this Agreement, the Note and any other agreement
(including, but not limited to, any fee agreements) entered into in connection
with the transactions contemplated by this Agreement.

7



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, financial condition or results of operations of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents or (c) the validity or
enforceability of the Loan Documents or the validity, perfection, priority or
enforceability of the Liens created thereunder.
     “Material Debt” means Debt (other than the Loan) of the Borrower or any
other Contango Entity in an aggregate principal amount exceeding $1,000,000.
     “Maturity Date” means January 1, 2010.
     “Maximum Rate” has the meaning set forth in Section 8.12.
     “Multiemployer Plan” means a multiemployer plan as defined in section
4001(a)(3) of ERISA.
     “Note” means a note in the form attached hereto as Exhibit 1.1.
     “Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas
or mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets.
     “Order” means a binding order, writ, judgment, award, injunction, decree,
ruling or decision of any Governmental Authority or arbitrator.
     “Organizational Documents” means, with respect to any entity, the articles
or certificate of incorporation, bylaws, partnership agreement or membership
agreement or equivalent governing documents of such entity.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any of the other Loan
Documents.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Liens” means with respect to any asset or property
(a) royalties, overriding royalties, reversionary interests, production payments
and similar burdens; (b) sales contracts or other arrangements for the sale of
production of oil, gas or associated liquid or gaseous hydrocarbons which would
not (when considered cumulatively with the matters set forth in clause (a)
above) deprive Borrower or any of its Subsidiaries of any material right in
respect of its assets or properties (except for rights customarily granted with
respect to such contracts and arrangements); (c) statutory Liens for taxes or
other assessments that are not yet delinquent (or that, if delinquent, are being
contested in good

8



--------------------------------------------------------------------------------



 



faith by appropriate proceedings, levy and execution thereon having been stayed
and continue to be stayed and for which Borrower has set aside on its books
adequate reserves in accordance with GAAP); (d) easements, rights of way,
servitudes, permits, surface leases and other rights in respect to surface
operations, pipelines, grazing, logging, canals, ditches, reservoirs or the
like, conditions, covenants and other restrictions, and easements of streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
easements and rights of way on, over or in respect of Borrower’s or any of its
Subsidiaries’ assets or properties and that do not individually or in the
aggregate, cause a Material Adverse Effect; (e) materialmen’s, mechanic’s,
repairman’s, employee’s, warehousemen’s, landlord’s, carrier’s, pipeline’s,
contractor’s, sub-contractor’s, operator’s, non-operator’s (arising under
operating or joint operating agreements), and other Liens (including any
financing statements filed in respect thereof) incidental to obligations
incurred by Borrower or any of its Subsidiaries in connection with the
construction, maintenance, development, transportation, storage or operation of
Borrower’s or such Subsidiary’s assets or properties to the extent not
delinquent (or which, if delinquent, are being contested in good faith by
appropriate proceedings and for which Borrower or such Subsidiary has set aside
on its books adequate reserves in accordance with GAAP); (f) Liens in connection
with workmen’s compensation, unemployment insurance or other social security,
old age pension or public liability obligations; and (g) rights reserved to or
vested in any municipality, governmental, statutory or other public authority to
control or regulate Borrower’s or its Subsidiaries’ assets and properties in any
manner, and all applicable laws, rules and orders from any Governmental
Authority.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or section 412 of the Code
or section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under section 4069 of
ERISA be deemed to be) an “employer” as defined in section 3(5) of ERISA.
     “Preferred Stock” means any Perpetual Cumulative Convertible Preferred
Stock (in any series) of the Borrower.
     “Price Criteria” means certain price assumptions determined by the
Borrower’s then current hydrocarbon borrowing base lending bank (or, if the
Borrower has no such borrowing base lending bank at such time, The Royal Bank of
Scotland plc) used by said bank in the determination of borrowing base
calculations for senior secured oil and gas loans; provided in each instance
that such bank discloses such pricing assumptions, in writing, to Borrower and
the Lender; and provided further that if such price assumptions are not
disclosed or otherwise available, “Price Criteria” shall mean price assumptions
determined by Lender pursuant to its then current policies and procedures used
in making senior secured oil and gas loans.

9



--------------------------------------------------------------------------------



 



     “Producing Reserves” means the Proved Reserves from reservoirs that are
currently being produced and sold.
     “Proved Reserves” means the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids from Oil and Gas Properties, as determined
by the Borrower’s Independent Engineer, that geological and engineering data
demonstrate with reasonable certainty to be recoverable in future years from
known reservoirs under existing economic and operating conditions (i.e., prices
and costs as of the date the estimate is made), as determined in accordance with
Rule 4-10 of Regulation S-X promulgated by, and other applicable requirements
of, the Securities and Exchange Commission.
     “PV-9 Value” means, with respect to any Oil and Gas Properties, the then
present value of the future net revenues attributable to such Oil and Gas
Properties as determined by the Independent Engineer and using a 9% discount
rate and the Price Criteria of the then relevant Reserve Report under
Section 5.1(j), and specifically with respect to the Proved Reserves and the
Producing Reserves owned by the Contango Entities (other than Contango Offshore
Exploration, LLC and Republic Exploration LLC), such value calculated on the
basis of the most recent Reserve Report and said Price Criteria.
     “Reserve Report” means a report separately stated with respect to (a) all
Oil and Gas Properties owned directly or indirectly by the Contango Entities
valued in accordance with Rule 4-10 of Regulation S-X promulgated by, and other
applicable requirements of, the United States Securities and Exchange
Commission, and (b) all Oil and Gas Properties owned directly or indirectly by
the Contango Entities valued using the Price Criteria, setting forth, among
other things, (i) the PV-9 Value of such Oil and Gas Properties, (ii) the Proved
Reserves attributable to such Oil and Gas Properties, (iii) the Producing
Reserves attributable to such Oil and Gas Properties and (iv) a projection of
the rate of production of the Proved Reserves attributable to such Properties as
of the date of such Reserve Report.
     “Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any Equity Interests in the Borrower or any of
its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
     “Statutory Reserve Rate” means, at any time, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal in effect at such time (as established by the Board of Governors of
the U.S Federal Reserve System) to which the Lender is subject for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors).

10



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (other than Contango Offshore Exploration, LLC and Republic Exploration
LLC), the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with the Borrower’s method of accounting as of such date,
as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more Subsidiaries of
the parent or by the parent and one or more Subsidiaries of the parent.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents to which it is a party,
the borrowing of the Loan and the use of the proceeds thereof.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     1.2 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     1.3 Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
Borrower’s method of accounting, as in effect from time to time; provided that,
if the Borrower notifies the Lender that the Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in its method of accounting or in the application thereof on

11



--------------------------------------------------------------------------------



 



the operation of such provision (or if the Lender notifies the Borrower that it
requests an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in its method of
accounting or in the application thereof, then such provision shall be
interpreted on the basis of its method of accounting as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
ARTICLE 2
LOAN
     2.1 The Loan.
     (a) Subject to the terms and conditions set forth herein, the Lender shall
make loans to the Borrower in the principal amount requested by Borrower up to a
maximum principal amount of $30,000,000. The outstanding principal amount of any
loans made to Borrower under the Existing Loan Agreement shall be and be deemed
to be loans made to Borrower on the Closing Date pursuant to this Subsection
2.1(a) of this Agreement. If less than $30,000,000 is borrowed on the Closing
Date, and subject to the terms and conditions set forth herein, Borrower shall
be entitled to request that additional amounts be advanced to it from time to
time in increments of not less than $1,000,000 provided that the total Loan
outstanding shall not exceed a maximum of $30,000,000. All advances shall
require (i) five (5) Business Days prior written notice thereof (for any advance
of $15,000,000 or less), or (ii) ten (10) Business Days prior written notice
thereof (for any advance in excess of $15,000,000), and shall be made pursuant
to a Request for Advance in the form of Exhibit 2.1 hereto. If less than
$30,000,000 is advanced by Lender hereunder by the date which is ten
(10) Business Days prior to the Maturity Date (the “Drawdown Termination Date”),
the Loan shall be in the maximum amount outstanding on such date and there shall
be no further advances hereunder. Amounts prepaid or repaid with respect to the
Loan may not be reborrowed. The Lender shall make any advances under the Loan by
wire transfer of immediately available funds to the account of the Borrower set
forth in Exhibit 2.1.
     (b) The Borrower shall prepare, execute and deliver to the Lender a Note
payable to the order of the Lender substantially in the form of Exhibit 1.1.
Thereafter, the Loan shall at all times (including after assignment pursuant to
Section 8.3) be represented by a Note payable to the order of the payee named
therein.
     (c) The Lender shall maintain an account evidencing the indebtedness of the
Borrower to the Lender resulting from the Loan, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder. The entries made in such account shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower recorded therein absent manifest error; provided,
however, that the failure of the Lender to maintain any such account or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loan in accordance with the terms of this Agreement.

12



--------------------------------------------------------------------------------



 



     2.2 Repayment of Loan. The Borrower hereby unconditionally promises to pay
to the Lender the Loan in full on the Maturity Date.
     2.3 Prepayment of Loan; Reduction of Amount of Loan.
     (a) The Borrower may, upon three Business Days’ notice to the Lender,
prepay the Loan in whole or in part without premium or penalty (other than any
amounts which may be due under Section 2.7 as a result of such prepayment). Any
prepayment of principal under this section shall be in the minimum principal
amount of $2,000,000.00 and additional intervals of $1,000,000.00 and shall be
accompanied by all interest then accrued and unpaid on the principal so repaid
together with any amounts due under Section 2.7.
     (b) Subject to Section 8.12, if the Loan is not funded in the full amount
at any time during the period from the Closing Date to the Drawdown Termination
Date, the Borrower shall pay to the Lender a non-use fee in the amount of 1.50%
per annum multiplied by such non-funded amount, such fee to be paid on the last
day of each calendar quarter, commencing June 30, 2008 through and including
September 30, 2009, and on the Drawdown Termination Date. For the avoidance of
doubt, the amount of any advance under the Loan that has been prepaid or repaid
shall not be subject to such non-use fee. If the Loan is not fully funded in the
amount of $30,000,000 by the Drawdown Termination Date, the Loan shall be deemed
to be fully funded and no further non-use fee shall be payable.
     2.4 Interest.
     (a) The Loan shall bear interest on each day during the related Interest
Period at the Adjusted Eurodollar Rate in effect on the first day of such
Interest Period plus 5.0%.
     (b) Notwithstanding the foregoing, if any principal of or interest on the
Loan or any other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2% plus the rate otherwise applicable to the Loan.
     (c) Accrued interest on the Loan shall be payable in arrears on each
Interest Payment Date; provided that (i) interest accrued pursuant to paragraph
(b) of this Section shall be payable on demand and (ii) in the event of any
repayment or prepayment of the Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.
     (d) All interest hereunder shall be computed on the basis of a year of
360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
     2.5 Payments Generally. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, or otherwise) prior to
2:00 p.m., Houston,

13



--------------------------------------------------------------------------------



 



Texas time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Lender, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Lender by wire transfer to such account of Lender
as may be designated from time to time in a notice from Lender to Borrower. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in U.S. dollars.
     2.6 Increased Costs. (a) If any Change in Law shall:

  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or     (ii)   impose on the Lender or the London
interbank market any other condition materially affecting this Agreement or the
Loan;

in each case other than as specified in paragraph (b) below, and the result of
any of the foregoing shall be to increase the cost to the Lender of maintaining
the Loan or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or otherwise), in each case by an
amount that the Lender reasonably deems to be material, then the Borrower shall
pay to the Lender, in accordance with paragraph (c) of this Section 2.6 after
the Borrower’s receipt of its written demand accompanied by documentation
specifying in reasonable detail the events and circumstances and the applicable
Change in Law in support of any such reimbursement request, such additional
amount or amounts necessary to compensate the Lender for such additional costs
incurred or reduction suffered.
     (b) If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement or the Loan made by the Lender to a level below
that which the Lender or the Lender’s holding company could have achieved but
for such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy) by an
amount reasonably deemed by the Lender to be material, then from time to time
upon submission by the Lender to the Borrower of a written demand therefor
accompanied by documentation specifying in reasonable detail the events and
circumstances applicable to such reduction and the applicable Change in Law in
support of such demand, and the amount demanded pursuant hereto, the Borrower
will, within 30 days after receipt of such demand, pay to the Lender such
additional amount or amounts necessary to compensate the Lender or such Lender’s
holding company for any such reduction suffered.

14



--------------------------------------------------------------------------------



 



     (c) A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
together with the relevant demand and accompanying documentation, all as
specified in paragraph (a) or (b) of this Section 2.6 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.
     (d) Failure or delay on the part of the Lender to demand compensation
pursuant to this Section 2.6 shall not constitute a waiver of the Lender’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor in
accordance with this Section; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
     2.7 Break Funding Payments. If the Borrower makes any principal payment
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default or any prepayment under Section 2.3(a)), then
the Borrower shall compensate the Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to the Lender shall be
deemed to include an amount determined by the Lender to be the excess, if any,
of (a) the amount of interest which would have accrued on the amount so prepaid
or converted, or not so borrowed, continued, converted or prepaid at the
Adjusted Eurodollar Rate that would have been applicable to the Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor, over (b) the amount of interest that would have accrued to the
Lender on such principal amount for such period at the interest rate that the
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the interbank
Eurodollar market. A certificate of the Lender setting forth any amount or
amounts that the Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Lender shall submit written demand specifying in reasonable detail the events
and circumstances resulting in such payment obligation, together with a
certificate as to any amounts payable pursuant to this Section to the Borrower.
The Borrower shall pay the Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.
     2.8 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the

15



--------------------------------------------------------------------------------



 



Borrower shall make such deductions, and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Lender, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Lender on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.
     (e) If the Lender is entitled to an exemption from or reduction of
withholding tax under the law of the United States, or of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement, it shall deliver to the
Borrower, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.
     (f) The Lender shall determine if, in its reasonable discretion, it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.8. If it determines that it has
received any such refund, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.8 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender in the event the Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

16



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lender as follows:
     3.1 Organization. Each Contango Entity (a) is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization, (b) has the requisite power and authority to conduct its business
in each jurisdiction in which its business is conducted and (c) is duly
qualified or licensed to conduct business and is in good standing in each such
jurisdiction except where any failure to be duly qualified or licensed or in
good standing could not reasonably be expected to have a Material Adverse
Effect.
     3.2 Authority Relative to this Agreement. The Borrower has the power and
authority to execute and deliver this Agreement and the other Loan Documents to
which it is a party and to perform its obligations hereunder and thereunder. The
Transactions have been duly authorized by all necessary action on the part of
the Borrower. This Agreement and the other Loan Documents have been duly and
validly executed and delivered by the Borrower, to the extent a party thereto,
and constitute its legal, valid and binding obligations enforceable against the
Borrower, in accordance with their respective terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights and remedies generally and to the effect of
general principles of equity (regardless of whether enforcement is considered in
a proceeding at Law or in equity).
     3.3 No Violation. The Transactions will not:
     (a) result in a breach of the Organizational Documents of any Contango
Entity;
     (b) result in the imposition of any Lien (other than in favor of Lender) on
any Contango Entity;
     (c) to the knowledge of Borrower, after due inquiry, result in, or
constitute an event that would be, a breach, violation or default under any
Governmental Approval held by, or relating to the business of any Contango
Entity, in each case that could reasonably be expected to have a Material
Adverse Effect;
     (d) require any Contango Entity to obtain any consent, waiver, approval,
exemption, authorization or other action of, or make any filing with or give any
notice to, any Person except (i) such as have been obtained or made and are in
full force and effect, and (ii) consents, waivers, approvals, exemptions,
authorizations, filings, notices and other actions the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect; or
     (e) violate any Law or Order applicable to any Contango Entity or by which
its properties or assets may be bound, except where such violation could not
reasonably be expected to result in a Material Adverse Effect.

17



--------------------------------------------------------------------------------



 



     3.4 Financial Condition. The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries at June 30, 2007, and the related
audited consolidated statements of income, cash flows and stockholder’s equity
for the fiscal year ended on such date, together with the related notes and
schedules thereto, reported on by Grant Thornton LLP, and the unaudited balance
sheet and statement of income for the Borrower and its consolidated Subsidiaries
of the quarter ending March 31, 2008, copies of all of which have heretofore
been furnished or made available to the Lender, were prepared in accordance with
GAAP consistently applied throughout the periods presented and present fairly in
all material respects the consolidated financial position of the Borrower and
its consolidated Subsidiaries as of such date, and the consolidated results of
their operations and their consolidated cash flows for the period then ended.
Neither the Borrower nor any of its Subsidiaries have any material liability or
obligation that is not disclosed in the foregoing financial statements or in the
notes thereto. Since the date of such financial statements, there has been no
development, circumstance or event that has had or could reasonably be expected
to have a Material Adverse Effect.
     3.5 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Contango Entity or against any of their
respective assets (a) with respect to any of the Loan Documents or any of the
Transactions or (b) that could reasonably be expected to have a Material Adverse
Effect.
     3.6 No Default. No Contango Entity is in default under or with respect to
any agreement to which it is a party that could reasonably be expected to have a
Material Adverse Effect. Each Contango Entity is in compliance in all material
respects with each covenant applicable to it under the Loan Documents, and no
Default has occurred and is continuing or would occur as a result of the
execution and delivery of this Agreement and the Loan Documents.
     3.7 Ownership of Property; Liens. Each Contango Entity has good and
marketable title to all of its Oil and Gas Properties that are not personal
property and good title to all such Oil and Gas Properties that are personal
property and material to the Borrower and its Subsidiaries taken as a whole, and
such imperfections of title as do not in the aggregate materially detract from
the value thereof to, or the use thereof in, the business of the Borrower and
its Subsidiaries. The Borrower or one of its Subsidiaries is entitled to receive
a decimal share of all hydrocarbons produced from, or allocated to, each
property described in the most recent Reserve Report equal to not less than the
net revenue interest set forth in such Reserve Report. There are no “back-in” or
“reversionary” interests held by third parties that could materially reduce the
interest of the Borrower and its Subsidiaries in such properties except as
provided for in such Reserve Report.
     3.8 Intellectual Property. Each Contango Entity owns, or is licensed to
use, all trademarks, tradenames, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted except for
those the failure to own or license which could not reasonably be expected to
have a Material Adverse Effect (the “Intellectual Property”). No claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property which could reasonably be expected to have a Material
Adverse Effect, nor does the

18



--------------------------------------------------------------------------------



 



Borrower know of any valid basis for any such claim which could reasonably be
expected to have a Material Adverse Effect. The use of such Intellectual
Property by each Contango Entity does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     3.9 Taxes. Each Contango Entity has filed all material tax returns that are
required to be filed by it and has paid or caused to be paid all taxes shown on
said returns and all assessments, fees and other governmental charges levied
upon it or upon any of its property or income that are due and payable, other
than such taxes, assessments, fees and other governmental charges, if any, as
are being diligently contested in good faith and by appropriate proceedings and
with respect to which there have been established adequate reserves on the books
of the Borrower in accordance with GAAP. To the knowledge of the Borrower, no
material tax lien has been filed, and no material claim is being asserted, with
respect to any such taxes or assessments, fees or other governmental charges.
     3.10 Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. If requested by the Lender, the Borrower shall furnish to the Lender
a statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U. The Loan and other transactions
contemplated hereunder will not violate the provisions of Regulations T and X.
     3.11 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
     3.12 Subsidiaries. The Persons listed on Schedule 3.12 constitute all of
the Subsidiaries of the Borrower as of the Closing Date. Borrower owns directly,
or indirectly through one or more wholly-owned Subsidiaries, legal and
beneficial ownership of all the Dutch and Mary Rose Interests.
     3.13 Environmental Matters. Except as set forth on Schedule 3.13, and other
than exceptions to any of the following that could not, in the aggregate,
reasonably be expected to give rise to a Material Adverse Effect or materially
adversely affect the value of the Oil and Gas Properties of any Contango Entity
taken as a whole:
     (a) Each Contango Entity (i) is, and within the period of all applicable
statutes of limitation has been in compliance with all applicable Environmental
Laws; (ii) holds all Environmental Permits (each of which is in full force and
effect) required for any of its current or planned operations or for any
property owned, leased, or otherwise operated by it; and (iii) is, and within
the period of all applicable statutes of limitation has been, in compliance with
all of its Environmental Permits; and no officer of such Contango Entity

19



--------------------------------------------------------------------------------



 



has knowledge of any reason why its Environmental Permits will not timely be
renewed or any new Environmental Permits will not timely be obtained subject to
the conditions and terms that may be applied to them by the relevant
Governmental Authorities.
     (b) To the knowledge of the Borrower, after due inquiry, Hazardous
Substances have not been transported, disposed of, emitted, discharged, or
otherwise released or threatened to be released, to or at any real property
presently or formerly owned, leased or operated by any Contango Entity or at any
other location, which could reasonably be expected to (i) give rise to liability
of any Contango Entity under any applicable Environmental Law or (ii) interfere
with the continued operations of any Contango Entity.
     (c) No judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Contango Entity is, or to the knowledge of the Borrower will
be, named as a party is pending or, to the knowledge of the Borrower threatened.
     (d) No Contango Entity has received any written request for information, or
been notified that it is a potentially responsible party under any Environmental
Law, or with respect to any Hazardous Substances.
     (e) No Contango Entity has entered into or agreed to any consent decree,
order, or settlement, nor is subject to any judgment, decree, or order, in any
judicial, administrative, arbitral, or other forum, relating to compliance with
or liability under any Environmental Law.
     (f) No Contango Entity has assumed or retained, by contract or operation of
law, any liabilities of any kind, fixed, contingent or otherwise, under any
Environmental Law other than in conformity with standard industry practice.
     3.14 No Material Misstatements. All information, reports, financial
statements, exhibits and schedules furnished to the Lender by or on behalf of
the Borrower in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, when taken as a whole, did not contain
any untrue statements of a material fact and did not omit to state any material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not materially misleading. All
projections and estimates concerning the Borrower and its Subsidiaries that are
or have been made available to the Lender by or on behalf of the Borrower have
been prepared based on good faith estimates and based upon assumptions believed
by the Borrower to be reasonable in all material respects at the time of such
preparation.
     3.15 Insurance. Each Contango Entity carries and maintains with respect to
its insurable properties insurance (including, to the extent consistent with
past practices, self-insurance) with financially sound and reputable insurers of
the types, to such extent and against such risks as is customary with companies
in the same or similar businesses.
     3.16 Future Commitments. Except as set forth on Schedule 3.16, on a net
basis there are no material gas imbalances, material take-or-pay or other
prepayments with respect to the Oil

20



--------------------------------------------------------------------------------



 



and Gas Properties of any Contango Entity (or, in the case of Oil and Gas
Properties operated by operators other than a Contango Entity, to the Borrower’s
knowledge after reasonable investigation) which would require such Contango
Entity to deliver hydrocarbons produced from Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor.
     3.17 Investment Company Status. No Contango Entity is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
ARTICLE 4
CONDITIONS
     4.1 Effective Date. The obligation of the Lender to make the initial
advance on the Loan shall be subject to the satisfaction (or waiver in
accordance with Section 8.2) of each of the following conditions:
     (a) The Lender shall have received from the Borrower a counterpart of this
Agreement signed on behalf of such party (which may include electronic
transmission of a signed signature page of this Agreement);
     (b) The Borrower shall have executed and delivered to the Lender the Note
in the amount, maturity and as otherwise provided for herein;
     (c) The Lender shall have received a certificate of a Financial Officer to
the effect that (i) the representation and warranties of the Borrower set forth
in Article 3 are true and correct in all material respects as of the Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (ii) no
Default shall exist either before or after giving effect to the Transactions,
and (iii) no Material Adverse Effect shall have occurred since March 31, 2008;
     (d) The Lender shall have received such documents and certificates as the
Lender or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower and its Subsidiaries, the
authorization of the Transactions, the authority of each natural Person
executing any of the Loan Documents on behalf of the Borrower and any other
legal matters relating to the Borrower, its Subsidiaries, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the Lender
and its counsel;
     (e) The Lender shall have received all fees, accrued and unpaid interest
and other amounts due and payable on or prior to the Closing Date under the
Existing Loan Agreement, this Agreement and any other Loan Document; and
     (f) The Lender shall have received such other documents and certificates as
the Lender or its counsel may reasonably request.

21



--------------------------------------------------------------------------------



 



     4.2 Conditions to each Subsequent Advance of the Loan.
     The obligation to make any advance of the Loan, including the initial
advance, is subject to the further satisfaction of the following conditions:
     (a) timely receipt by Lender of a Request for Advance;
     (b) immediately before and after giving effect to such advance, no Default
or Event of Default shall have occurred and be continuing and the making of such
advance shall not cause a Default or Event of Default;
     (c) the representations and warranties of Borrower contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such advance, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and
     (d) Lender shall have received a certificate from a Financial Officer
certifying that (i) attached to such certificate is a true and complete copy of
the most recent Reserve Report, and (ii) setting forth in reasonable detail the
calculations demonstrating compliance with Section 6.14 of this Agreement based
on the reserves and other information set forth in such Reserve Report.
     Each advance of the Loan hereunder shall constitute a representation and
warranty by Borrower that on the date of such advance the statements contained
in subclauses (b) and (c) above and the certificate referenced in subclause (d)
above are true.
ARTICLE 5
AFFIRMATIVE COVENANTS
     Until the principal of and interest on the Loan and all other amounts owing
by Borrower to Lender hereunder and under the other Loan Documents shall have
been paid in full, the Borrower covenants and agrees with the Lender as follows:
     5.1 Financial Statements; Other Information. The Borrower shall furnish to
the Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in reasonable detail, in each case in comparative form the figures for the
previous fiscal year, all reported on by Grant Thornton LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a

22



--------------------------------------------------------------------------------



 



consolidated basis in accordance with GAAP consistently applied, in each case,
as of the date indicated;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, in each case as of the date indicated, subject to normal
year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13 and Section 6.14 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the last audited financial statements delivered pursuant to
Section 5.1(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
     (d) promptly after the same become available, notice of the filing of
(i) all periodic and other reports, proxy statements and other materials filed
by the Borrower or any Subsidiary with the Securities and Exchange Commission or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be, and (ii) all press releases and
other statements made available generally by the Borrower or any of its
Subsidiaries to the public concerning material developments in the business of
the Borrower or any of its Subsidiaries;
     (e) promptly upon receipt of any complaint, order, citation, notice or
other written communication from any Person with respect to, or upon the
Borrower obtaining knowledge of, (i) the existence or alleged existence of a
violation of any applicable Environmental Law or any liability arising under
Environmental Laws in connection with any property now or previously owned,
leased or operated by the Borrower or any of its Subsidiaries, (ii) any release
of Hazardous Substances on such property or any part thereof in a quantity that
is reportable under any applicable Environmental Law, and (iii) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case in which
there is a reasonable likelihood of an adverse decision or determination that
could result in a Material Adverse Effect. Such notice shall contain a
certificate of an executive officer of Borrower, setting forth, in reasonable
detail, such matter and the actions, if any, that Borrower or such applicable
Subsidiary is required or proposes to take;

23



--------------------------------------------------------------------------------



 



     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Lender may reasonably request;
     (g) promptly upon receipt thereof, copies of all reports and comment
letters from its independent public accountants to the Borrower or any of its
Subsidiaries, their respective Boards of Directors (or equivalent governing
body) or any committee thereof with respect to the financial statements
described in Section 5.1(a);
     (h) within 120 days after the end of each fiscal year, the Borrower will
make available to the Lender material reasonably satisfactory to the Lender
describing all material insurance coverage maintained by the Borrower and its
Subsidiaries as of the date of such report;
     (i) prior to September 30 of each year, a copy of the Reserve Report
prepared in connection with the Borrower’s preparation and filing of its annual
report on SEC Form 10-K; and
     (j) copies of any reserve reports prepared by the Borrower or its
Independent Engineer and submitted to the Borrower’s then current hydrocarbon
borrowing base lending bank promptly following such submission.
     5.2 Notices of Material Events. The Borrower shall furnish to the Lender
promptly, and, in any event, within five Business Days, written notice of the
following:
     (a) the occurrence of any Default of which the Borrower has knowledge;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of the Loan Documents;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000;
     (d) any default by the Borrower or any of its Subsidiaries of which the
borrower has knowledge under any material contract, together with a description
of the nature of such default and any action taken or proposed to be taken with
respect to such default; and
     (e) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event

24



--------------------------------------------------------------------------------



 



or development requiring such notice and any action taken or proposed to be
taken with respect thereto.
     5.3 Existence; Conduct of Business. The Borrower shall (a) preserve and
maintain its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect
and (b) cause each of its Subsidiaries to preserve and maintain its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.3.
     5.4 Payment of Obligations. The Borrower shall pay its obligations,
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower has set aside on its
books adequate reserves with respect thereto in accordance with its method of
accounting and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
shall cause each of its Subsidiaries to pay its obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with its method of accounting and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
     5.5 Maintenance of Properties; Insurance. The Borrower shall, and shall
cause each of its Subsidiaries to (a) maintain all property material to the
conduct of its business in good working order and condition, in accordance with
industry practice, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations, which insurance shall name Lender, as “additional insured”
and as a “loss payee”, as applicable.
     5.6 Books and Records; Inspection Rights. The Borrower shall, and shall
cause each of its Subsidiaries to keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower shall, and shall cause
each of its Subsidiaries to permit any representatives designated by the Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Lender shall pay
its out-of-pocket expenses incurred with respect to such visits, inspections,
examinations, extracts and discussions except during the existence of an Event
of Default, in which event the Borrower shall be responsible for such costs
reasonably incurred by the Lender.
     5.7 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all Laws and Orders applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

25



--------------------------------------------------------------------------------



 



     5.8 Reserved.
     5.9 Use of Proceeds. The Borrower shall use the proceeds of the Loan for
the exploration, development and/or acquisition of Oil and Gas Properties, for
further investment in seismic acquisitions and to make other Investments which
are otherwise permitted under Section 6.5, and for other general working capital
purposes, and shall not use any of such proceeds for any purpose that would
violate any of the regulations of the Board of Governors, including Regulations
T, U and X.
     5.10 Collateral/Guarantors.
        Promptly upon the request of Lender, from time to time, Borrower shall
(a) cause any properties or assets of any Contango Entity to be subject to
perfected, first priority Liens in favor of Lender to secure the obligations and
indebtedness of Borrower hereunder pursuant to mortgages, security agreements,
pledge agreements and other collateral documents as may be satisfactory to
Lender in its sole discretion, and (b) cause any Subsidiary, whether currently
existing, direct or indirect, which is not currently a guarantor of Borrower’s
obligations and indebtedness under the Loan Documents, to execute and deliver
such a guaranty, in form and substance satisfactory to Lender in its sole
discretion.
ARTICLE 6
NEGATIVE COVENANTS
     Until the principal of and interest on the Loan shall have been paid in
full, the Borrower covenants and agrees with the Lender as follows:
     6.1 Debt. The Borrower shall not, and shall not permit any of its
Subsidiaries to create, incur, assume or permit to exist any Debt, except:
     (a) All Debt existing as of the Closing Date and listed on Schedule 6.1
attached hereto;
     (b) Intercompany Debt expressly permitted under Section 6.5; and
     (c) Other Debt not to exceed, in the aggregate for all such other Debt at
any time outstanding an amount equal to $1,000,000.
     6.2 Liens. The Borrower shall not and shall not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any of its
assets or properties now owned or hereafter acquired, except for:
     (a) Liens securing the obligations and indebtedness of Borrower hereunder
and under the other Loan Documents;
     (b) All Liens existing as of the Closing Date and listed on Schedule 6.2
attached hereto; and
     (c) All Permitted Liens.

26



--------------------------------------------------------------------------------



 



     6.3 Fundamental Changes. The Borrower shall not, and shall not permit any
of its Subsidiaries to merge into or consolidate with any other Person, or
liquidate or dissolve, except that (a) any Subsidiary may merge with or into
Borrower or another Subsidiary, and (b) any Subsidiary may be liquidated or
dissolved.
     6.4 Disposition of Assets. The Borrower shall not, and shall not permit any
of its Subsidiaries to sell, lease, transfer, abandon, assign or otherwise
dispose of any of its properties or assets (including, without limitation, any
Equity Interests of Subsidiaries or other Persons) except for (a) sales of
inventory in the ordinary course of business, (b) sales of worn out or obsolete
equipment or other property no longer used or useful in its business,
(c) transfers or assignments of assets (including any Equity Interest of
Subsidiaries) by the Borrower or any Subsidiary of the Borrower to any other
Subsidiary of the Borrower, excluding transfers or assignments of (i) Equity
Interests held by the Borrower in Contango Resources Company and (ii) assets of
Contango Resources Company, and (d) other dispositions of assets with an
aggregate value not to exceed $5,000,000 during any fiscal year.
     6.5 Investments. The Borrower will not, and will not allow any of its
Subsidiaries to make an Investment in any other Person, except:
     (a) Cash Equivalents;
     (b) Investments existing on the date hereof and described on Schedule 6.5
attached hereto;
     (c) Investments by (i) any Subsidiary in Borrower, (ii) Borrower in any
Subsidiary or by any Subsidiary in any other Subsidiary;
     (d) Investments consisting of extensions of credit, prepayments, security
deposits or similar transactions entered into in the ordinary course of business
consistent with past practice, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) additional Investments from and after the Closing Date in Republic
Exploration LLC not to exceed in the aggregate $5,000,000 during any fiscal
year;
     (f) additional Investments from and after the Closing Date in Contango
Offshore Exploration, LLC not to exceed in the aggregate $5,000,000 during any
fiscal year; and
     (g) other Investments not to exceed in the aggregate $1,000,000 during any
fiscal year.
     6.6 Restricted Payments. The Borrower shall not, and shall not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

27



--------------------------------------------------------------------------------



 



     (a) the Borrower may declare and make distributions with respect to its
Equity Interests payable solely in additional Equity Interests;
     (b) any Subsidiary of the Borrower may make a Restricted Payment to the
Borrower; and
     (c) if no Default has occurred and is continuing, the Borrower may
(i) declare and pay dividends with respect to any of its Preferred Stock in an
amount not to exceed, in the aggregate, $1,800,000 during any fiscal year,
(ii) repurchase up to a maximum of $10,000,000 of its Equity Interests
consisting of common stock and/or stock options in the aggregate for all such
repurchases during the term hereof, and (iii) provided that Contango Resources
Company owns all of the Dutch and Mary Rose Interests, declare and make
distributions with respect to its Equity Interests in Contango Energy Company.
     6.7 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any holder of 10% or
more of its equity securities or any of its Affiliates, except:
     (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;
     (b) any Restricted Payment permitted by Section 6.6 or as otherwise
permitted hereunder;
     (c) indemnities in favor of any officer of the Borrower pursuant to the
Organizational Documents of the Borrower or statutory provisions;
     (d) any reasonable employee benefit or compensation plan or arrangement or
any reasonable transaction pursuant to an employment contract; or
     (e) transactions between or among the Borrower and its Subsidiaries which
are otherwise permitted by this Agreement.
     6.8 Restrictive Agreements. The Borrower shall not, and shall not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Subsidiary to make any Restricted Payments to
or Investments in Borrower, or create, incur or permit to exist any Lien in
favor of Lender upon any of its property or assets; provided that (a) the
foregoing shall not apply to restrictions and conditions imposed by Law or by
this Agreement, and (b) the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
     6.9 Reserved.
     6.10 Organizational Documents. The Borrower shall not, and shall not permit
and of its Subsidiaries to, amend its Organizational Documents in any manner
that would adversely and

28



--------------------------------------------------------------------------------



 



materially affect the rights of the Lender under this Agreement or any other
Loan Document or its ability to enforce the same.
     6.11 Nature of Business. The Borrower and its Subsidiaries shall not engage
in any business other than those in which they are currently engaged and any
other business reasonably related thereto.
     6.12 Accounting Changes. The Borrower shall not change the end of its
fiscal year from its current date of June 30th or make any changes in its
accounting treatment and reporting practices except as required or permitted in
accordance with its method of accounting.
     6.13 Working Capital. The Borrower shall not, as at the end of any fiscal
quarter, permit the current assets of the Borrower and its Subsidiaries, plus
any unused availability for advances under this Agreement, to be less than the
current liabilities of the Borrower and its Subsidiaries.
     6.14 Debt Coverage. The Borrower shall not permit the total aggregate Debt
of the Borrower and its Subsidiaries to exceed the lesser of (a) 100% of the
PV-9 Value of the Producing Reserves and (b) 70% of the PV-9 Value of the Proved
Reserves, at any time.
     6.15 Dutch and Mary Rose Interests. Borrower shall not undertake or permit
the undertaking by any Contango Entity of any transaction that would result in
the Disposition of all or any portion of the Dutch and Mary Rose Interests to
any Person that is not a wholly-owned Subsidiary of Borrower or the Disposition
of all or any portion of the Equity Interests of any Subsidiary of Borrower that
owns all or a portion of the Dutch and Mary Rose Interests to any Person that is
not a wholly-owned Subsidiary of Borrower.
ARTICLE 7
EVENTS OF DEFAULT AND REMEDIES
     7.1 Events of Default. If any of the following events (“Events of Default”)
shall occur:
     (a) the Borrower shall fail to pay any principal of the Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on the Loan or any other
amount (other than an amount referred to in clause (a) of this Section 7.1)
payable under this Agreement or the other Loan Documents, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement, Loan

29



--------------------------------------------------------------------------------



 



Document or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.5 or in Article 6, and such failure shall
continue unremediated for a period of five days;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Section 7.1) or in any other Loan Document to which it
is a party, and such failure shall continue unremedied for a period of 30 days;
     (f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest) in respect of any Material Debt, when and as
the same shall become due and payable or within any applicable grace period;
     (g) any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i) the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.1, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

30



--------------------------------------------------------------------------------



 



     (j) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $100,000 shall be rendered against the Borrower or any of its
Subsidiaries and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any of its Subsidiaries to enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; or
     (m) a Change in Control shall occur;
then, and in every such event, and at any time thereafter during the continuance
of such event, the Lender may, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) declare the Loan then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loan so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided, however, that in case
of any event with respect to the Borrower described in Section 7.1(h) or
Section 7.1(i), the principal of the Loan then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and (ii) exercise any or all of the remedies
available to it under any of the Loan Documents, at Law or in equity.
ARTICLE 8
MISCELLANEOUS
     8.1 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

31



--------------------------------------------------------------------------------



 



         
 
  (i)   if to the Borrower, to:
 
       
 
      Contango Oil & Gas Company
 
      3700 Buffalo Speedway, Suite 960
 
      Houston, TX 77098
 
      Attention: Kenneth R. Peak
 
      Telecopy No.: 713-960-1065
 
      Telephone No.: 713-960-1901
 
       
 
      with a copy to:
 
       
 
      Morgan, Lewis & Bockius LLP
 
      300 South Grand Avenue, 22nd Floor
 
      Los Angeles, CA 90071
 
      Attention: Richard A. Shortz, Esq.
 
      Telecopy No.: (213-612-2501
 
      Telephone No. 213-612-2526
 
       
 
  (ii)   if to the Lender, to:
 
       
 
      Centaurus Capital LLC
 
      3050 Post Oak Blvd., Suite 850
 
      Houston, Texas 77056
 
      Attention: Tim Detmering
 
      Telecopy No.: 713-554-1333
 
      Telephone No. 713-554-1341
 
       
 
      with a copy to :
 
       
 
      Haynes and Boone, LLP
 
      1221 McKinney
 
      Suite 2100
 
      Houston, Texas 77010
 
      Attention: Robert Eickenroht, Esq.
 
      Telecopy No.: 713-236-5619
 
      Telephone No.: 713-547-2022

     (b) Either party hereto may change its address or telecopy number for
notices and other communications hereunder by written notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     8.2 Amendments; Waivers. Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Lender. No failure or delay by
the Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or

32



--------------------------------------------------------------------------------



 



power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Lender hereunder are
cumulative and are not exclusive of any rights or remedies that it would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by this Section, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of the Loan shall
not be construed as a waiver of any Default, regardless of whether the Lender
may have had notice or knowledge of such Default at the time.
     8.3 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. The Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     8.4 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of the Loan, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on the Loan or any other amount payable under this
Agreement is outstanding and unpaid.
     8.5 Counterparts. This Agreement may be executed in counterparts and may be
delivered in original or facsimile form (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.
     8.6 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket costs and
expenses (including, without limitation, Uniform Commercial Code and lien search
fees and charges, fees and expenses associated with corporate record searches
and governmental certificates regarding the status of the Contango Entities,
other filing fees, mortgage or stamp taxes, in each case whether incurred
directly by the Lender or by its legal counsel or other agent or representative
on behalf of the Lender, but excluding, however, any fees of Lender’s legal
counsel for services rendered), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, and (ii) all reasonable out-of-pocket expenses incurred by the
Lender, including the fees, charges and disbursements of one primary law firm as
counsel, local counsel as needed and consultants for the Lender, in the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its

33



--------------------------------------------------------------------------------



 



rights under this Section, or in connection with the Loan made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loan.
     (b) The Borrower shall and hereby does indemnify the Lender, it Affiliates
and the directors, officers, managers, employees, agents and representatives of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) the Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Substance on or from any real property owned or operated by the Borrower or any
of its Subsidiaries, or any liability arising under Environmental Laws related
in any way to the Borrower or any of its Subsidiaries, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, including any such loss, claim, damage or
liability caused by the negligence of any Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
     (c) To the extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, the Loan or the use of the proceeds thereof.
     (d) All amounts due under this Section shall be payable promptly after
receipt of a request therefor by the Borrower.
     8.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     8.8 Governing Law.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CHOICE-OF-LAW

34



--------------------------------------------------------------------------------



 



PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.
     (b) EXCEPT TO THE EXTENT REQUIRED FOR THE EXERCISE OF THE REMEDIES PROVIDED
IN THE OTHER LOAN DOCUMENTS, BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY LITIGATION (DEFINED BELOW) ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS BROUGHT IN DISTRICT
COURTS OF HARRIS COUNTY, TEXAS, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION.
     (c) BORROWER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH LITIGATION BY THE MAILING OF COPIES
THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO
BORROWER’S OFFICE. NOTHING HEREIN SHALL AFFECT THE RIGHTS OF LENDER TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY JURISDICTION OR
TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. TO THE EXTENT THAT
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, BORROWER HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS. AS USED HEREIN, THE TERM “LITIGATION” MEANS ANY PROCEEDING, CLAIM,
LAWSUIT OR INVESTIGATION (I) CONDUCTED OR THREATENED BY OR BEFORE ANY COURT OR
GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY OF
THE UNITED STATES OR OF ANY STATE, COMMONWEALTH, NATION, TERRITORY, POSSESSION,
COUNTY, PARISH, OR MUNICIPALITY, WHETHER NOW OR HEREAFTER CONSTITUTED OR
EXISTING, OR (II) PENDING BEFORE ANY PUBLIC OR PRIVATE ARBITRATION BOARD OR
PANEL.
     8.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

35



--------------------------------------------------------------------------------



 



BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     8.10 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
     8.11 Confidentiality. The Lender shall maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed:
     (a) to its and its Affiliates’ directors, officers, managers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential);
     (b) to the extent requested by any regulatory authority;
     (c) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process;
     (d) to any other party to this Agreement;
     (e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder;
     (f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of, or any prospective assignee of, any
of its rights or obligations under this Agreement;
     (g) with the consent of the Borrower; or
     (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Lender on a nonconfidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided, in the case of information received from
the Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     8.12 Usury Savings Clause. The Borrower and the Lender intend to contract
in strict compliance with all applicable usury laws from time to time in effect,
and no term or provision contained in this Agreement or any other document or
instrument now or hereafter executed in

36



--------------------------------------------------------------------------------



 



connection herewith shall ever create (or ever be construed to create) a
contract to pay for the use, forbearance or detention of money with interest at
a rate in excess of the maximum nonusurious rate of interest that the Lender is
permitted to contract for, charge or receive under applicable law and as to
which the Borrower could not successfully assert a claim or defense of usury
(the “Maximum Rate”). For purposes hereof, “interest” shall include the
aggregate of all charges that constitute interest under applicable law that are
contracted for, reserved, taken, charged or received under or in connection with
this Agreement. If the payment of any amounts due hereunder is accelerated by
reason of any election of the Lender resulting from the occurrence of an Event
of Default or otherwise, then any consideration constituting interest may never
include more than the maximum nonusurious amount permitted by applicable law,
and excess interest, if any, provided for in or in connection with this
Agreement shall be canceled automatically as of the date of such acceleration,
and, if theretofore paid, shall be credited on the principal balance due and the
balance thereof, if any, refunded to the Borrower. If the Lender shall collect,
charge, contract for or receive moneys that are interest and/or are deemed to
constitute interest at a rate in excess of the Maximum Rate, all such sums in
excess of the Maximum Rate shall be immediately credited against the outstanding
principal balance, and the balance thereof, if any, returned to the Borrower
upon such determination. All calculations of the rate of interest contracted
for, charged or received hereunder or otherwise that are made for the purpose of
determining whether such rate exceeds the Maximum Rate shall be made, to the
extent permitted by applicable usury laws, by amortizing, prorating and
spreading in equal parts during the period of the full stated term of payment
obligation all interest at any time contracted for, charged, collected or
received by the Lender in connection herewith. The provisions of this
Section 8.12 shall control over all provisions of this Agreement that may be in
apparent conflict herewith, if any.
     8.13 No Oral Agreements. THIS WRITTEN AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS TOGETHER CONSTITUTE THE FINAL AGREEMENT OF THE PARTIES IN REGARD
TO THE MATTERS DESCRIBED HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     8.14 USA Patriot Act. To the extent that Lender is now or hereafter becomes
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), Lender hereby notifies the
Borrower that pursuant to the requirements of the Act, it may be required to
obtain, verify and record information that identifies the Borrower and its
Subsidiaries, which information includes the name and address of the Borrower
and its Subsidiaries, and other information that will allow such Lender to
identify the Borrower and its Subsidiaries in accordance with the Act.
[Signatures on Following Page]

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWER:


CONTANGO OIL & GAS COMPANY
      By:   /s/ KENNETH R. PEAK         Name:   Kenneth R. Peak        Title:  
Chairman of the Board, Chief Executive Officer, President, Chief Financial
Officer, and Secretary        LENDER:


CENTAURUS CAPITAL LLC
      By:   /s/ KAREN ARNOLD         Name:   Karen Arnold        Title:  
Manager and Vice President     

Signature Page to Term Loan Agreement





--------------------------------------------------------------------------------



 



EXHIBIT 1.1
FORM OF
NOTE

      $30,000,000                                           
[                    ], 2008

     For value received, Contango Oil & Gas Company, a Delaware corporation (the
“Borrower”), promises to pay to the order of CENTAURUS CAPITAL LLC (the
“Lender”), the aggregate unpaid principal amount of the Loan made by the Lender
to the Borrower pursuant to the Term Loan Agreement referred to below on the
dates and in the amounts specified in such Term Loan Agreement. All capitalized
terms used herein and not otherwise defined have the meanings set forth in the
Term Loan Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of the
Loan at the rate and on the dates set forth in the Term Loan Agreement. Both
principal and interest are payable in same day funds at the office of the Lender
set forth in the Term Loan Agreement.
     This Note is the note referred to in, and is entitled to the benefits of,
the Amended and Restated Term Loan Agreement dated as of June 5, 2008 (as
amended, restated, modified, supplemented and in effect from time to time, the
“Term Loan Agreement”) between the Borrower and the Lender. The Term Loan
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events, for prepayments of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and for restrictions on the payment or collection of interest
in excess of the Maximum Rate.
     The Borrower and any and all endorsers, guarantors and sureties severally
waive grace, demand, presentment for payment, notice of dishonor, default,
acceleration or intent to accelerate, protest and notice of protest and
diligence in collecting and bringing of suit against any party hereto, and agree
to all renewals, extensions or partial payments hereon and to any release or
substitution of security herefor, in whole or in part, with or without notice,
before or after maturity.
     This Note is given in renewal of, and in full substitution and replacement
for, and not in novation or discharge of, the Note dated January 17, 2008, in
the original principal amount of $60,000,000, made by the Borrower and payable
to the order of the Lender (the “Original Note”) and any obligations or
indebtedness owed by the Borrower to the Lender as of the date hereof under the
Original Note shall be deemed to be obligations and indebtedness owed by the
Borrower to the Lender under this Note.
     This Note shall be governed by and construed under the laws of the State of
New York.
Exhibit 1.1

 



--------------------------------------------------------------------------------



 



      CONTANGO OIL & GAS COMPANY
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

Exhibit 1.1

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.1
FORM OF
REQUEST FOR ADVANCE
Centaurus Capital LLC
                                        
                                        
Attention:                     
                    , 200_____
Dear Sirs:
     Reference is made to the Amended and Restated Term Loan Agreement dated as
of June 5, 2008 (as may be further amended and restated, and in effect on the
date hereof, the “Loan Agreement”), between Contango Oil & Gas Company, a
Delaware corporation, as Borrower, and Centaurus Capital LLC, as Lender. Terms
defined in the Loan Agreement are used herein with the same meanings. This
notice constitutes a Request for Advance and the Borrower hereby requests an
advance under the Loan Agreement, and in that connection the Borrower specifies
the following information with respect to the Borrowing requested hereby:
          (A) Principal amount of advance:
                                        
          (B) Date of advance (which is a Business Day):
                                        
          (C) Location and number of Borrower’s account to which proceeds of
advance are to be disbursed:
Contango Oil & Gas Company
Guaranty FSB
ABA No. 314-970-664
Account No. 3801723259
For Further Credit To: Contango Oil & Gas Company
Exhibit 2.1
Page 1

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that no Event of Default has
occurred and is continuing under the Loan Agreement.

            Very truly yours,


CONTANGO OIL & GAS COMPANY
      By:           Kenneth R. Peak        Chairman of the Board, Chief
Executive Officer, President, Chief Financial Officer, and Secretary           
  By:           Sergio Castro        Vice President and Treasurer     

Exhibit 2.1
Page 2

 



--------------------------------------------------------------------------------



 



Schedule 3.12
Subsidiaries
Indirect and direct wholly-owned Subsidiaries of Contango Oil & Gas Company:

  •   Contango Resources Company     •   Contango Energy Company     •  
Contango Operators, Inc.     •   REX Offshore Corporation     •   COE Offshore,
LLC     •   MOE Offshore Corporation     •   Contango Venture Capital
Corporation

Partially-owned Subsidiaries of Contango Oil & Gas Company

  •   Magnolia Offshore Exploration LLC (50% owned by MOE Offshore Corporation)

Schedule 3.12

 



--------------------------------------------------------------------------------



 



Schedule 3.13
Environmental Matters
None.
Schedule 3.13

 



--------------------------------------------------------------------------------



 



Schedule 3.16
Future Commitments
None.
Schedule 3.16

 



--------------------------------------------------------------------------------



 



Schedule 6.1
Existing Debt
None.
Schedule 6.1

 



--------------------------------------------------------------------------------



 



Schedule 6.2
Liens
None.
Schedule 6.2

 



--------------------------------------------------------------------------------



 



Schedule 6.5
Loans, Advances and Investments
Loans and Advances

•   $4,300,000 loan to Contango Offshore Exploration, LLC, made by Contango
Energy Company

Investments

•   Investment by REX Offshore Corporation in Republic Exploration, LLC   •  
Investment by COE Offshore, LLC in Contango Offshore Exploration, LLC   •  
Investment by MOE Offshore Corporation in Magnolia Offshore Exploration, LLC

Schedule 6.5

 